Scott, J.
The evidence justified a finding that plaintiff was a passenger on one of defendant’s cars; that the car stopped at or near the intersection of Third avenue and Eortysixth street; that it was stopped in response to a signal given by some" one; that plaintiff started to alight and, before she had safely done so, the car started up and she was thrown down. It did not appear that the conductor saw her or knew that she was alighting, nor did it appear that a signal to start was given by the conductor or any one. ' These facts, in our opinion, established a prima facie case of negligence on defendant’s part. “ When a street surface car has come to a full standstill, reasonable care in its operation demands that it shall not be started without some effort on the part of the conductor or motorman to determine whether this may be done with safety to passengers or intending passengers, and the question of negligence is one for the jury.” Bessenger v. Metropolitan St. R. Co., 78 App. Div. 32.
In our opinion, the plaintiff had made out a prima facie case and it was error to dismiss the complaint.
Blanchaed and Dowling, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.